DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 6, Line 11 - Page 7, Line 2, filed 6/16/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang ("Wang" US20140133741), and further in view of Kim (“Kim2014” US 20140063199), and Zhang et al. ("Zhang" US 20170341583).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ("Wang" US20140133741), and further in view of Kim (“Kim2014” US 20140063199), and Zhang et al. ("Zhang" US 20170341583).

Regarding claim 1, Wang teaches an image processing device used in determining a distance to an object, comprising: 
detect first and second reference lines in the first image and corresponding first and second reference lines in the second image; [Wang – Para 0122: teaches the line extracting unit 50 processes the right and left images of the stereo images.  Para 0191: teaches three-dimensional feature data regarding when extracting lines from the right and left images]
determine a pixel location of the first reference line in the second image; [Wang – Para 0145, 0108: teaches during search of the corresponding line, obtaining the pixel in another image corresponding to each pixel is obtained, wherein the search range is based on the corresponding pixel or region]
calculate a disparity between the first and second images including a disparity between the first reference lines of the first and second images; [Wang – Para 0104: teaches the stereo disparity calculating unit 40 calculates the stereo disparity of all the features in the overlapping region of stereo aerial photographs.  Para 0145: teaches an obtaining disparity on each pixel of the currently processing line, the pixel in another image corresponding to each pixel]
correct, using the calculated disparity, the pixel location of the first reference line in the second image; and [Wang – Para 0109: teaches the stereo disparity calculating unit 40 is still the predicted value of the actual disparity and will be corrected afterwards by the stereo correcting unit based on line pair information]
 a memory that stores a stereo image of the object including first and second images, wherein the object is captured in the images; and 
a processor configured to: 
calculate a parameter for determining the distance to the object, the parameter indicating a difference between the first and second images based on a distance between the first and second reference lines in the first image and disparity between the first reference line in the first image and the corrected first reference line in the second image.

However, Kim2014 teaches a memory that stores a stereo image of the object including first and second images, wherein the object is captured in the images; and [Kim2014 – Para 0024: teaches a memory storing the received first and second images, wherein the selected first and second images are scanned to calculate disparities in respective points of an object in a reference direction]
a processor configured to: [Kim2014 – Para 0043: teaches the electronic device 100 may include a controlling unit 110]
Wang and Kim2014 are analogous in the art because they are from the same field of stereo images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s stereo images in view of Kim2014 to image storage for the reasons of improving efficiency by storing reference image data for use in calculations.
calculate a parameter for determining the distance to the object, the parameter indicating a difference between the first and second images based on a distance between the first and second reference lines in the first image and disparity between the first reference line in the first image and the corrected first reference line in the second image.

However, Zhang teaches calculate a parameter for determining the distance to the object, the parameter indicating a difference between the first and second images based on a distance between the first and second reference lines in the first image and disparity between the first reference line in the first image and the corrected first reference line in the second image.  [Zhang – Para 0051: teaches Based on the estimated homography matrix, the calibration manager module 304 determines a distance from the respective camera 44 on the vehicle 10 to the respective common feature and a distance from the respective camera 44 on the trailer 8 to the respective common feature.] 
Wang, Kim2014, and Zhang are analogous in the art because they are from the same field of imaging from a vehicle [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Kim2014’s reference lines in view of Zhang to homography matrices for the reasons of improving accuracy in calculating distances from different points of view.

Regarding claim 2, Wang, Kim2014, and Zhang teaches the image processing device according to claim 1, wherein 
the parameter indicates the difference of the first and second images with respect to a yaw angle direction. [Zhang – Para 0051: teaches a calibration manager module uses triangulation to estimate six extrinsic parameters for each camera 44, such as location (x, y, z) and pose (pitch, roll, yaw)]

Regarding claim 10, Wang, Kim, and Zhang teaches the image processing device according to claim 1, wherein 
the parameter is a parameter for calibrating a camera that has captured the stereo image. [Zhang – Para 0051: teaches Based on the estimated homography matrix, the calibration manager module 304 determines a distance from the respective camera 44 on the vehicle 10 to the respective common feature and a distance from the respective camera 44 on the trailer 8 to the respective common feature.]

Regarding claim 11, Wang teaches a driving assistance system comprising: 
a stereo camera configured to acquire a stereo image including first and second images, [Wang – Para 0092: teaches stereo images may be obtained by camera]
detect first and second reference lines in the first image and corresponding first and second reference lines in the second image, [Wang – Para 0122: teaches the line extracting unit 50 processes the right and left images of the stereo images.  Para 0191: teaches three-dimensional feature data regarding when extracting lines from the right and left images]
determine a pixel location of the first reference line in the second image, [Wang – Para 0145, 0108: teaches during search of the corresponding line, obtaining the pixel in another image corresponding to each pixel is obtained, wherein the search range is based on the corresponding pixel or region]
calculate a disparity between the first and second images including a disparity between the first reference lines of the first and second images, [Wang – Para 0104: teaches the stereo disparity calculating unit 40 calculates the stereo disparity of all the features in the overlapping region of stereo aerial photographs.  Para 0145: teaches an obtaining disparity on each pixel of the currently processing line, the pixel in another image corresponding to each pixel]
correct, using the calculated disparity, the pixel location of the first reference line in the second image, [Wang – Para 0109: teaches the stereo disparity calculating unit 40 is still the predicted value of the actual disparity and will be corrected afterwards by the stereo correcting unit based on line pair information]
Wang teaches acquiring a stereo image, but does not explicitly teach a stereo image of an object, wherein the object is captured in the images.  
an image processing device that includes a processor configured to: 
calculate a parameter indicating a difference between the first and second images, based on a distance between the first and second reference lines in the first image and the disparity between the first reference line in the first image and the corrected first reference line in the second image,
correct the first and second image using the calculated parameter, and 
output the corrected first and second images; and 
a driving assistance device configured to output information for assisting a driver based on the first and second images output by the image processing device.

However, Kim2014 teaches a stereo image of an object, wherein the object is captured in the images. [Kim2014– Para 0024: teaches a memory storing the received first and second images, wherein the selected first and second images are scanned to calculate disparities in respective points of an object in a reference direction]
an image processing device that includes a processor configured to: [Kim2014 – Para 0043: teaches the electronic device 100 may include a controlling unit 110]
In addition, the rationale of claim 1 regarding Kim2014 is used for these limitations.  
Wang and Kim2014 do not explicitly teach calculate a parameter indicating a difference between the first and second images, based on a distance between the first and second reference lines in the first image and the disparity between the first reference line in the first image and the corrected first reference line in the second image,
correct the first and second image using the calculated parameter, and 
output the corrected first and second images; and 
a driving assistance device configured to output information for assisting a driver based on the first and second images output by the image processing device.

However, Zhang teaches calculate a parameter indicating a difference between the first and second images, based on a distance between the first and second reference lines in the first image and the disparity between the first reference line in the first image and the corrected first reference line in the second image, [Zhang – Para 0050, 0051: teaches Based on the estimated homography matrix, the calibration manager module 304 determines a distance from the respective camera 44 on the vehicle 10 to the respective common feature and a distance from the respective camera 44 on the trailer 8 to the respective common feature.]
correct the first and second image using the calculated parameter, and [Zhang – Para 0058: teaches calibration manager module 304 updates the calibration data 320 stored in the calibration datastore 300]
output the corrected first and second images; and [Zhang – Para 0110: teaches at 1018, the method adjusts the boundary lines of the stitched image to compensate for the pivot angle 338. At 1020, the method stitches the images of the image streams in the trailer camera image data 330 and the vehicle camera image data 332 along the boundary lines and blends the images of the image streams in the blending zones defined by the retrieved blending coefficient 346 to generate a uniform, seamless image stream]
a driving assistance device configured to output information for assisting a driver based on the first and second images output by the image processing device. [Zhang – Para 0023: teaches the trailer imaging system 100 is incorporated into 
In addition, the rationale of claim 1 regarding Zhang is used for these limitations. 

Regarding claim 12, Wang, Kim2014, and Zhang teaches the driving assistance system according to claim 11, wherein 
the parameter indicates the difference of the first and second images with respect to a yaw angle direction. [Zhang – Para 0051: teaches a calibration manager module uses triangulation to estimate six extrinsic parameters for each camera 44, such as location (x, y, z) and pose (pitch, roll, yaw)]
 

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kim2014, and Zhang as applied to claim 1 above, and further in view of Hwang et al. ("Hwang" US 20160150211).

Regarding claim 3, Wang, Kim2014, and Zhang do not explicitly teach claim 3.  However, Hwang teaches the image processing device according to claim 1, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image via a homography transformation. [Hwang – Para 0084: teaches the image calibrating apparatus may determine a homography between the image frame 230 and the image frame 240 based on the location 
Wang, Kim2014, Zhang, and Hwang are analogous in the art because they are from the same field of multiview images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Kim2014, and Zhang’s homography matrices in view of Hwang to homography adjustments for the reasons of improving accuracy by calculating correct reference lines.

Regarding claim 4, Wang, Kim2014, and Zhang do not explicitly teach claim 4.  However, Hwang teaches the image processing device according to claim 1, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image without generating a corrected image of the second image. [Hwang – Para 0084: teaches the image calibrating apparatus may determine a homography between the image frame 230 and the image frame 240 based on the location information of the first reference feature points and the location information of the second reference feature points, and adjust locations of pixels included in the image frame 240 by applying the homography to the image frame 240]
In addition, the rationale of claim 3 is used for this claim.

 the driving assistance system according to claim 11, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image via a homography transformation. [Hwang – Para 0084: teaches the image calibrating apparatus may determine a homography between the image frame 230 and the image frame 240 based on the location information of the first reference feature points and the location information of the second reference feature points, and adjust locations of pixels included in the image frame 240 by applying the homography to the image frame 240]
In addition, the rationale of claim 3 is used for this claim.

Regarding claim 14, Wang, Kim2014, and Zhang do not explicitly teach claim 14.  However, Hwang teaches the driving assistance system according to claim 11, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image without generating a corrected image of the second image. [Hwang – Para 0084: teaches the image calibrating apparatus may determine a homography between the image frame 230 and the image frame 240 based on the location information of the first reference feature points and the location information of the second reference feature points, and adjust locations of pixels included in the image frame 240 by applying the homography to the image frame 240]
In addition, the rationale of claim 3 is used for this claim.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kim2014, and Zhang as applied to claim 1 above, and further in view of Kolagunda et al. (“Kolagunda” US 20190266388).

Regarding claim 5, Wang, Kim2014, and Zhang do not explicitly teach claim 5.  However, Kolagunda teaches the image processing device according to claim 1, wherein
the processor is configured to calculate the parameter by non-linear optimization. [Kolagunda – Para 0056: teaches using non-linear optimization to estimate the homography mapping] 
Wang, Kim2014, Zhang, and Kolagunda are analogous in the art because they are from the same field of image analysis [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Kim, and Zhang in view of Kolagunda to nonlinear optimization for the reasons of minimizing error when mapping features of the image.

Regarding claim 15, Wang, Kim2014, and Zhang do not explicitly teach claim 15.  However, Kolagunda teaches the driving assistance system according to claim 11, wherein 
the processor is configured to calculate the parameter by non-linear optimization. [Kolagunda – Para 0056: teaches using non-linear optimization to estimate the homography mapping] 
.

Claims 6, 7, 9, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kim2014, and Zhang as applied to claim 1 above, and further in view of Liao et al. ("Liao" US 20140003704).

Regarding claim 6, Wang, Kim2014, and Zhang do not explicitly teach claim 6.  However, Liao teaches the image processing device according to claim 1, wherein 
the processor is configured to 
estimate the pixel position of the first reference line in the second image based on the detected first reference line in the first image and the calculated disparity. [Liao – Para 0050: teaches cross-checking module 214 is configured to cross check the current line of the first refined disparity map 209 using the current line of the second refined disparity map 213 to identify one or more mismatched disparity levels between the refined disparity maps 209, 213 of the first and second images]
Wang, Kim2014, Zhang, and Liao are analogous in the art because they are from the same field of disparity maps [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Kim2014, and Zhang in view of Liao to edge detecting for the reasons of increasing speed by only detecting lines in image and calculating the lines for the second image.

the image processing device according to claim 6, wherein the processor is configured to, before estimating the pixel location of the first reference line in the second image, [Liao – Para 0043: teaches The first edge-detecting module 202 is configured to detect one or more edge coordinates of at least a reference line in the first image.  Fig. 2B: teaches edge detecting for the first image and not the second image] 
estimate pixel positions of a plurality of points in the second image corresponding to a plurality of points of the first reference line in the first image [Wang – Para 0351: teaches disparity correcting unit obtains more precise disparity with the correspondence relations of the line pairs obtained by the line pair determining unit as matching constraints for the other points on the same epipolar line in the right and left images]

Regarding claim 9, Wang, Kim2014, and Zhang do not explicitly teach claim 9.  However, Liao teaches the image processing device according to claim 1, wherein 
the processor is configured to perform edge detection for detecting the first and second reference lines in the first image. [Liao – Para 0011: teaches the first edge-detecting module is configured to detect one or more edge coordinates of at least a reference line in the first image.]
In addition, the rationale of claim 6 is used for this claim.

 Wang, Kim2014, and Zhang, and Hwang do not explicitly teach claim 16. However, Liao teaches the driving assistance system according to claim 11, wherein
the processor is configured to 
estimate the pixel location of the first reference line in the second image based on the detected first reference line in the first image. [Liao – Para 0050: teaches cross-checking module 214 is configured to cross check the current line of the first refined disparity map 209 using the current line of the second refined disparity map 213 to identify one or more mismatched disparity levels between the refined disparity maps 209, 213 of the first and second images]
In addition, the rationale of claim 6 is used for this claim.

Regarding claim 17, Wang, Kim2014, and Zhang teaches the driving assistance system according to claim 11, wherein 
the processor is configured to, 
estimate pixel location of a plurality of points in the second image corresponding to a plurality of points of the first reference line in the first image, and [Wang – Para 0351: teaches disparity correcting unit obtains more precise disparity with the correspondence relations of the line pairs obtained by the line pair determining unit as matching constraints for the other points on the same epipolar line in the right and left images]
Wang, Kim2014, and Zhang do not explicitly teach before estimating the pixel location of the first reference line in the second image, 

However, Liao teaches before estimating the pixel location of the first reference line in the second image, [Liao – Para 0043: teaches The first edge-detecting module 202 is configured to detect one or more edge coordinates of at least a reference line in the first image.  Fig. 2B: teaches edge detecting for the first image and not the second image]
In addition, the rationale of claim 6 is used for this claim.

Regarding claim 19, Wang, Kim2014, and Zhang do not explicitly teach claim 19.  However, Liao teaches the driving assistance system according to claim 11, wherein 
the processor is configured to perform edge detection for detecting the first and second reference lines in the first image. [Liao – Para 0011: teaches the first edge-detecting module is configured to detect one or more edge coordinates of at least a reference line in the first image.]
In addition, the rationale of claim 6 is used for this claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ("Wang" US 20140133741), and further in view of Zhang et al. ("Zhang" US 20170341583).

Regarding claim 20, Wang teaches a method for determining a distance to an object, the method comprising: 
acquiring a stereo image including first and second images; [Wang – Para 0092: teaches stereo images may be obtained by camera]
detecting first and second reference lines in the first image and corresponding first and second reference lines in the second image; [Wang – Para 0122: teaches the line extracting unit 50 processes the right and left images of the stereo images.  Para 0191: teaches three-dimensional feature data regarding when extracting lines from the right and left images]
determining a pixel location of the first reference line in the second image; [Wang – Para 0145, 0108: teaches during search of the corresponding line, obtaining the pixel in another image corresponding to each pixel is obtained, wherein the search range is based on the corresponding pixel or region]
calculating a disparity between the first and second images including a disparity between the first reference lines of the first and second images; [Wang – Para 0104: teaches the stereo disparity calculating unit 40 calculates the stereo disparity of all the features in the overlapping region of stereo aerial photographs.  Para 0145: teaches an obtaining disparity on each pixel of the currently processing line, the pixel in another image corresponding to each pixel]
correcting, using the calculated disparity, the pixel location of the first reference line in the second image; [Wang – Para 0109: teaches the stereo disparity calculating unit 40 is still the predicted value of the actual disparity and will be corrected afterwards by the stereo correcting unit based on line pair information]
Wang does not explicitly teach a stereo image of the object including first and second images, wherein the object is captured in the images;
calculating a parameter indicating a difference between the first and second images based on a distance between the first and second reference lines in the first image and disparity between the first reference line in the first image and the corrected first reference line in the second image; and 
determining the distance to the object using the calculated parameter.

However, Zhang teaches a stereo image of the object including first and second images, wherein the object is captured in the images [Zhang – Para 0068: teaches ensuring objects are captured in the view]
calculating a parameter indicating a difference between the first and second images based on a distance between the first and second reference lines in the first image and disparity between the first reference line in the first image and the corrected first reference line in the second image; and 
determining the distance to the object using the calculated parameter.  [Zhang – Para 0051: teaches Based on the estimated homography matrix, the calibration manager module 304 determines a distance from the respective camera 44 on the vehicle 10 to the respective common feature and a distance from the respective camera 44 on the trailer 8 to the respective common feature.]
Wang and Zhang are analogous in the art because they are from the same field of imaging from a vehicle [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang reference lines in view of Zhang to homography matrices for the reasons of improving accuracy in calculating distances from different points of view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426